IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gaughen LLC,                                                          :
                                                 Appellant            :
                                                                      :
           v.                                                         :
                                                                      :
Borough Council of the Borough                                        :
of Mechanicsburg                                                      :   Nos. 750 & 2129 C.D. 2014



                                                          ORDER


                     NOW, December 29, 2015, having considered appellee’s application for

reargument en banc and appellant’s response thereto, the application is denied.1



                                                                      DAN PELLEGRINI,
                                                                      President Judge




1
    Judge Leavitt did not participate in the decision of this case.